Exhibit 12.1 Statement of Computation of Ratio of Fixed Charges and Preferred Dividends to Earnings Year Ended December 31, Earnings Three Months Ended March31, Net income (loss) $ ) Less: Equity in earnings from unconsolidated joint ventures ) Plus: Fixed charges Distribution of cumulative earnings from unconsolidated joint venture - Less: Interest capitalized ) ) ) - Total Earnings $ Fixed Charges Three Months Ended March31, Interest expense $ Capitalized interest - Amortization of financing costs Total Fixed Charges $ Ratio of earnings to fixed charges x x x x Ratio of earnings to combined fixed charges and preferred dividend x x x x
